internal_revenue_service department of th sec_9_2 index number washington dc person to contact telephone number refer reply to cc dom p si'3 plr-121424-98 ate date company shareholders subsidiaries plr-121424-98 address manager a plr-121424-98 manager b corp a partnerships -- properties lds plr-121424-98 f i c i ab plr-121424-98 dear this letter responds to a letter dated date as well as subsequent correspondence submitted on behalf of company by your authorized representative requesting a ruling that the rents company receives from the leasing of the properties including the rents received through certain qualified subchapter_s subsidiaries qsubs will not constitute passive_investment_income under sec_1362 of the internal_revenue_code company represents the following facts company intends to elect under sec_1362 to be an s_corporation effective a and to elect under sec_1361 to treat subsidiaries as qsubs effective that same date company and subsidiaries the corporations expect to have subchapter_c_earnings_and_profits at the time of the elections subsidiaries are wholly owned by company which is owned by shareholders the corporations acquire develop construct lease and manage real_estate primarily through general_partner gp interests in partnerships the corporations provide services through managers a and b manager a manages the multi-family properties while manager b manages the office properties and provides administrative services to manager a through managers a and b the corporations provide various services in their real_estate leasing and management business these services include maintenance of building structural_components such as the roofs regular building inspection preparation of vacated spaces leasehold improvement general cleaning and painting floor and ceiling repair and preventative maintenance of property exteriors and common areas including roofs parking lots hallways plumbing and mechanical systems office staff and maintenance crews respond to tenant calls regarding problems and take corrective action either directly or by means of subcontractors the cost of these repairs or other actions might be borne by the corporations or by the tenant depending on the problem and the action taken in addition to the services provided to tenants the corporations handle the usual marketing leasing and administrative functions involved in leasing and managing real_estate as part of their distributive shares from partnerships the corporations received or accrued approximately b in rents and paid_or_incurred approximately c in relevant expenses for d on the properties company represents that these figures are representative of rental income and expenses for prior years and expects the figures for future years to be comparable plr-121424-98 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 defines qualified_subchapter_s_subsidiary as any domestic_corporation that is not an ineligible_corporation as defined in sec_1361 if i percent of the stock of that corporation is held by the s_corporation and ii the s_corporation elects to treat that corporation as a qsub notice_97_4 1997_1_cb_351 provides guidance on making the qsub election sec_1361 provides that except as provided in regulations i a corporation that is a qsub shall not be treated as a separate corporation and ii all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1362 provides that an election under sec_1362 to be an s_corporation terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and il has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in subparagraph c sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether teal or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upan all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation v7 plr-121424-98 based solely on the facts as presented in this ruling_request and viewed in light of the applicable law and regulations we conclude that company’s rental income from the leasing of properties held through partnerships including the rent received through company's qsubs is not passive_investment_income under sec_1362 except for the specific rulings above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding whether company qualifies as an s_corporation or whether subsidiaries qualify as qsubs further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 in accordance with the power_of_attorney on file with this office we are sending copies of this letter to your authorized representatives this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely ff oo lvovrrm donna m young senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enct copy for sec_6110 purpose sec_4a
